UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 96-6611



CORNELIUS STRONG,

                                             Plaintiff - Appellant,

         versus

BISHOP ROBINSON, Secretary of Public Safety
and Correctional Services; RICHARD LANHAM,
Commissioner,

                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. J. Frederick Motz, Chief District Judge.
(CA-95-3370-JFM)

Submitted:   August 22, 1996            Decided:     September 5, 1996

Before RUSSELL, HALL, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Cornelius Strong, Appellant Pro Se. Richard Bruce Rosenblatt,
Assistant Attorney General, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying

relief on his 42 U.S.C. § 1983 (1988) complaint. We have reviewed

the record and the district court's opinion and find no reversible

error. Accordingly, we affirm on the reasoning of the district

court. Strong v. Robinson, No. CA-95-3370-JFM (D. Md. Mar. 29,
1996). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                2